DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 122-124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific catalytic nanowire of metal oxide or metal hydroxide selected from  Mg(OH)2 ,  MgO,  La2O3; strontium (Sr) doped La2O3  ,  magnesium (Mg)  and sodium (Na) doped La2O3  ,  Nd2O3, Eu2O3, Pr2O3, ZrO2, Mn2O3, V2O5, Pr2O3/La2O3 mixed oxide, Y2O3/ La2O3 mixed oxide, La2O3/Nd2O3 mixed oxide, Na10MnW5O17, MnWO4,  ZrO2/La2O3 core-shell, La(OH)3/ ZrO2 core-shell, MgO/ Mn2O3 core-shell, MnO/ Mn2O3 core-shell and MgO/ Eu2O3 core-shell  having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C.  The specification does not reasonably provide enablement for any nanowire comprises one or more elements selected from  Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C .   For example, a nanowire of boron oxide carbonate may probably be not even existed, let alone its catalytic function as that of instantly claimed. Furthermore, any of oxide, hydroxide, sulfates, carbonates , oxide carbonates, oxalates, phosphates, hydrogenphosphates, dihydrogenophosphates oxyhalides, hydroxihalides, oxysulfates or combinations thereof comprising one or more elements selected from  Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B may not even forming nanowire at all.  Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
The state of art only recognizes  Mg(OH)2 ,  MgO,  La2O3; strontium (Sr) doped La2O3  ,  magnesium (Mg)  and sodium (Na) doped La2O3  ,  Nd2O3, Eu2O3, Pr2O3, ZrO2, Mn2O3, V2O5, Pr2O3/La2O3 mixed oxide, Y2O3/ La2O3 mixed oxide, La2O3/Nd2O3 mixed oxide, Na10MnW5O17, MnWO4,  ZrO2/La2O3 core-shell, La(OH)3/ ZrO2 core-shell, MgO/ Mn2O3 core-shell, MnO/ Mn2O3 core-shell and MgO/ Eu2O3 core-shell  having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C. But the relative skill of those in the art is low or unfamiliar with any nanowire comprises one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C.  Firstly, some of compounds comprising one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B may not be able to form a nanowire or having such catalytic activity at all, for example, hydrogen etc.    Secondly,  there are numerous ways of combinations of such elements, plus considering such elements combined with other periodical table elements formed compounds (see a long listed of oxides, hydroxides, oxyhydroxides, sulfates, carbonates, oxide carbonates, oxalates, phosphates, hydrogenphosphates, dihydrogenphosphates, oxyhalides, hydroxyhalides, oxysulfates or combinations thereof listed in claim 2 or claim 114 ), it is not readily apparent to one of ordinary skill in the art that any of nanowire compounds comprising any of one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B.   Therefore, the predictability of the using Mg(OH)2 ,  MgO,  La2O3; strontium (Sr) doped La2O3  ,  magnesium (Mg)  and sodium (Na) doped La2O3  ,  Nd2O3, Eu2O3, Pr2O3, ZrO2, Mn2O3, V2O5, Pr2O3/La2O3 mixed oxide, Y2O3/ La2O3 mixed oxide, La2O3/Nd2O3 mixed oxide, Na10MnW5O17, MnWO4,  ZrO2/La2O3 core-shell, La(OH)3/ ZrO2 core-shell, MgO/ Mn2O3 core-shell, MnO/ Mn2O3 core-shell and MgO/ Eu2O3 core-shell  nanowire catalyst having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C is high.   But  the predictability of the using any of nanowire compounds comprising any of one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B having  instantly claimed catalytic activity is low for one of ordinary skill in the art because the state of art does not recognize any of nanowire compounds comprising any of one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B having  instantly claimed catalytic activity. 
The breadth of the claims are very broad due to vast number of possible ways of combining  any one or more of such elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B, plus considering such elements combined with other periodical table elements formed compounds, for example, see numerated long listed of oxides, hydroxides, oxyhydroxides, sulfates, carbonates, oxide carbonates, oxalates, phosphates, hydrogenphosphates, dihydrogenphosphates, oxyhalides, hydroxyhalides, oxysulfates or combinations thereof listed in claim 2.  it is not readily apparent to one of ordinary skill in the art that any of such compounds comprising any of one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B combined with any other elements in periodical table would be able to form a nanowire, and thus such formed nanowire would have instantly claimed catalytic activity.   Therefore, it is highly possible that many of such compounds comprising any of one or more elements from any one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B not having instantly claimed catalytic activity.  
Furthermore, the amount of direction or guidance presented in the instant specification is minimal because instant specification only describes Mg(OH)2 ,  MgO,  La2O3; strontium (Sr) doped La2O3  ,  magnesium (Mg)  and sodium (Na) doped La2O3  ,  Nd2O3, Eu2O3, Pr2O3, ZrO2, Mn2O3, V2O5, Pr2O3/La2O3 mixed oxide, Y2O3/ La2O3 mixed oxide, La2O3/Nd2O3 mixed oxide, Na10MnW5O17, MnWO4,  ZrO2/La2O3 core-shell, La(OH)3/ ZrO2 core-shell, MgO/ Mn2O3 core-shell, MnO/ Mn2O3 core-shell and MgO/ Eu2O3 core-shell  nanowire catalyst having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C (see examples). However, instant specification does not provide any direction or guidance about using any nanowire compounds comprising any of one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B would have having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C.  Thus the quantity of experimentation necessary to ensure instantly claimed nanowire compounds comprising any of one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B having catalytic activity effective to catalyze the oxidative coupling of methane with a C2 selectivity of greater than 30% at a temperature below 600 °C must be determined from the case to case by painstaking experimental study. 
Similar reasons for applying to claim 1 depending claims and also claim 31 and 64 listed any compounds comprising listed elements and their corresponding depending claims. 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 11-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 122-124.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 23 recites nanowire comprises an inner core and an outer layer, the inner core and outer layer each independently comprising one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B, it is noted that when both inner core and out layer using the same elements or same elements comprising compounds, one of ordinary skill in the art cannot distinguish the inner core and outer layer.  Therefore,  one of ordinary skill in the art cannot ascertain the metes and bounds of the scope of claimed “nanowire comprises an inner core and an outer layer, the inner core and outer layer each independently comprising one or more elements selected from Li, Na, K, Rb, Ce, Be, Mg, Ca, Sr, Ba, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re and B”, thus renders claim indefiniteness. 
Claim 31-32, 114, 116-118 and 122-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 31 recites inorganic catalytic nanowire comprise “the combinations of Li/Mg/O, Ba/Mg/O, Zr/La/O, Ba/La/O, Sr/La/O, Sr/Nd/O, La/O, Nd/O, Eu/O, Mg/La/O, Mg/Nd/O, Na/La/O, Na/Nd/O, Sm/O, Mn/Na/W/O, Mg/Mn/O, Na/B/Mg/Mn/O, Li/B/Mg/Mn/O, Zr/Mo/O or Na/Mn/Mg/O”,  it is unclear what “the combinations of Li/Mg/O, Ba/Mg/O, Zr/La/O, Ba/La/O, Sr/La/O, Sr/Nd/O, La/O, Nd/O, Eu/O, Mg/La/O, Mg/Nd/O, Na/La/O, Na/Nd/O, Sm/O, Mn/Na/W/O, Mg/Mn/O, Na/B/Mg/Mn/O, Li/B/Mg/Mn/O, Zr/Mo/O or Na/Mn/Mg/O” really refer to,  any compounds comprising listed elements or oxides or mixed oxide comprising listed elements, or such elements being disposed onto each other, or doped with each other, or mixed with each other?   The specification does not give any explanation about such combination as listed either.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such listed combinations, therefore, such limitations render claim indefiniteness.  All claim 31’s depending claims rejected for same reasons.  
Claim 116 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 31 recites inorganic catalytic nanowire comprise “the combinations of Li/MgO, Ba/MgO, Sr/La2O3, Ba/La2O3, Mn/Na2WO4, Mn/ Na2WO4/SiO2, Mn2O3/ Na2WO4, Mn3O4/ Na2WO4, Li/B/Mg6MnO8, Na/B/Mg6MnO8 or NaMnO4/MgO”,   it is unclear what “the combinations of Li/MgO, Ba/MgO, Sr/La2O3, Ba/La2O3, Mn/Na2WO4, Mn/ Na2WO4/SiO2, Mn2O3/ Na2WO4, Mn3O4/ Na2WO4, Li/B/Mg6MnO8, Na/B/Mg6MnO8 or NaMnO4/MgO” exactly represent, any compounds comprising listed elements/compounds or such elements being disposed onto each other, or doped with each other, or mixed with each other? The specification does not give any explanation about such combination as listed either.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such listed combinations, therefore, such limitations render claim indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 15-19, 24-26 are rejected under 35 U.S.C. 103(a) as obvious over Tang et al. (Oxide-assisted Catalytic Growth of MgO Nanowires with Uniform Diameter Distribution, J. Phy. Chem. B 2002, 106, 7449-7452). 
Tang et al. discloses MgO nanowires being slightly curved nanowires and having uniform diameter of about 20 nm and the typical length of several tens of micrometers (page 7450 left col. last para. Fig. 2, page 7452 left col. last para.), apparently aspect ratio greater than 10.  Since Tang disclosed MgO nanowire is curved (Fig. 2, Fig. 4), it is readily apparent that such curved MgO nanowires having a bent morphology. It is noted that instant published application US 20200070136 discloses bent nanowires having such ratio being less than 1 (see US 20200070136 A1 para. [0101]), Tang et al. already teaches MgO nanowires having a same bent morphology as that of instant application, therefore it would have been obvious for one of ordinary skill in the art to expect that such same bent morphology MgO nanowires would have a same ratio of effective length to the actual length of less than 1 (or 0.8) as that of instantly claimed. 
As for the claimed catalyst or nanowire being catalytic nanowire, Tang et al. already teaches a same or substantially the same nanowire as that of instantly claimed, therefore, such nanowire being used as catalyst or catalytic nanowire as that of instantly claimed would be expected. 
Regarding claim 2-3 and 5-6, 15, 17-18, Tang et al. already teaches such limitation. 
Regarding claim 16, Tang et al. disclosed nanowire length overlaps with that of claimed length, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 19, Tang et al. discloses MgO crystalline (page 7450 left col. 2nd last para., Fig. 1) and such crystalline formed nanowire having uniform diameter of about 20 nm, it would have been obvious for one of ordinary skill in the art to expect that the average crystalline size of MgO need less than 50 nm for help forming a MgO nanowire having uniform diameter about 20 nm. 
Regarding claim 24-26, Tang et al. already teaches a same or substantially the same catalytic nanowire as that of instantly claimed, therefore, same or substantially the same conversion, C2 selectivity and C2 yield of oxidative coupling of methane as those of instantly claimed would be expected. 
Claims 7-10 and 31-32, 63-66, 114, 116-118 are rejected under 35 U.S.C. 103(a) as obvious over Tang et al. (Oxide-assisted Catalytic Growth of MgO Nanowires with Uniform Diameter Distribution, J. Phy. Chem. B 2002, 106, 7449-7452) as applied above, and in view of Aritani (Characterization of Li-doped MgO catalysts for Oxidative Coupling of Methane by means of Mg K-Edge XANES, J. Phys. Chem. B 2000, 104, 10133-10143). 
Tang et al.  further teaches the MgO comprises a plurality of nanowires (Fig. 2, 4). 
 Regarding claim 7 and 31, 63, Tang et al. does not expressly teach the MgO nanowire being doped. 
Aritani teaches lithium doped MgO can increase catalytic activity for oxidative coupling of methane (OCM) and selectivity (page 10134 preparation of catalyst samples, Fig. 1, page 101423 Conclusion section). 
It would have been obvious for one of ordinary skill in the art to adopt lithium to dope the MgO as shown by Aritani to modify the MgO nanowire of Tang et al. because by doing so can help provide a nanowire catalyst having improved OCM reactivity as suggested by Aritani (page 101423 Conclusion section). 
As for the claimed catalytic material having a catalytic activity effective to catalyze the oxidative coupling of methane with C2 selectivity of greater than 30% at temperature below 600 ºC in claim 31 and 63,  Aritani already teaches lithium doped MgO can be used for catalyze the oxidative coupling of methane,  while Tang et al in view of Aritani teaches a substantially the same Li/Mg/O nanowire, therefore, substantially the same having a catalytic activity effective to catalyze the oxidative coupling of methane with C2 selectivity of greater than 30$ at temperature below 600 ºC would be expected. 
Regarding claim 8-9, such limitation has been met as discussed above. 
Regarding claim 10, Aritani teaches Li dopant to MgO can range from 0 to 15% by weight, wherein such weight ratio suggests an atomic ratio of dopant to one or more elements overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 32, Tang et al. already teaches same or substantially the same MgO nanowire having same or substantially the same dimensions and Aritani discloses lithium can be used as dopant for MgO, therefore, it would have been obvious for one of ordinary skill in the art that the same or substantially the same nanowire having same or substantially the same dimensions would have same or substantially the same surface area as that of instantly claimed. 
Regarding claim 64-66 and 114, 116-118, such limitations have been met as discussed above. 
Claims 11, 13, 23 and 30 are rejected under 35 U.S.C. 103(a) as obvious over Tang et al. (Oxide-assisted Catalytic Growth of MgO Nanowires with Uniform Diameter Distribution, J. Phy. Chem. B 2002, 106, 7449-7452) as applied above, and in view of Han (Transition Metal Oxide Core-Shell Nanowires: Generic Synthesis and Transport Studies, Nano Letters 2004, Vol. 4 No. 7, 1241-1246). 
Regarding claim 13 and 23, Tang et al. does not expressly teach the nanowire being core-shell structure comprising a solid core. 
Han teaches core-shell structured nanowire can be manufactured via using MgO nanowire as template to form desired layers onto MgO solid core (page 1241 last para., page 1242 left col. last para., Fig 2-3). 
It would have been obvious for one of ordinary skill in the art to adopt such core-shell structured nanowire as shown by Han to modify the MgO nanowire of Tang et al. because by doing so can help providing desired materials onto MgO nanowire with needed properties for intended applications as suggested by Han (page 1245 last para.-page 1246 first para.). 
Regarding claim 11, Tang et al in view of Han already teaches the nanowire comprises two or more compounds comprising the one or more elements as discussed above. 
Regarding claim 30, Tang et al in view of Han already teaches the MgO nanowire being modified. 
Claims 20-22 and 122-123 are rejected under 35 U.S.C. 103(a) as obvious over Tang et al. (Oxide-assisted Catalytic Growth of MgO Nanowires with Uniform Diameter Distribution, J. Phy. Chem. B 2002, 106, 7449-7452) in view of Aritani (Characterization of Li-doped MgO catalysts for Oxidative Coupling of Methane by means of Mg K-Edge XANES, J. Phys. Chem. B 2000, 104, 10133-10143) as applied above, and further in view of Chafin (US5073656). 
Tang et al. in view of Aritani does not expressly teach the catalyst being supported. 
Chafin teaches group IIA alkaline earth metal oxide comprising catalyst can be supported onto a support comprising titanium dioxide, zirconium oxide, aluminum oxide and gallium oxide (claim 8-10). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known titanium dioxide, zirconium oxide or aluminum oxide as support to support the catalytic component for help providing a desired catalyst for oxidative coupling of hydrocarbon as suggested by Chafin.  Furthermore, adopting conventional support material for help obtaining a desired supported catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 123-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-48 of U.S. Patent No.10654769. Although the claims at issue are not identical, they are not patentably distinct from each other because US’769 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 11 lines 15-20). Furthermore, US’769 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 123-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-18, 20-21 of U.S. Patent No.9956544. Although the claims at issue are not identical, they are not patentably distinct from each other because US’544 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 9 lines 54-60). Furthermore, US’544 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 123-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No.11000835. Although the claims at issue are not identical, they are not patentably distinct from each other because US’835 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 8 lines 29-35). Furthermore, US’835 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No.9751079. Although the claims at issue are not identical, they are not patentably distinct from each other because US’079 teaches a same or substantially the same nanowire catalyst in light of its definition of nanowire in the specification (col. 8 lines 22-49). Furthermore, US’079 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. S/N 16/834972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Copending application’972  teaches a same or substantially the same nanowire catalyst as that of instantly claimed  in view of its nanowire definition (see published application para. [0088], [0089]) . Furthermore, co-pending application ’972 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-3, 5-13, 15-26, 30-32, 63-66 and 114, 116-118, 123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. S/N 17/098027 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Copending application’027 teaches a same or substantially the same nanowire catalyst as that of instantly claimed in view of its nanowire definition (see published application para. [0091], [0093]). Furthermore, co-pending application ’027 discloses a same or substantially the same nanowire catalyst composition having nanowire configuration, therefore, the ratio of effective length to actual length being less than 1 and the catalytic activity as that of instantly claimed would have been expected. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s amendments filed on 03/16/2022 have been acknowledged and previous 112 rejections have been withdrawn. 
Applicant’s arguments filed on 03/16/2022 are moot in view of the current rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732